DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claim 16 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 8/23/2021.
Applicant’s election without traverse of claims 1-15 in the reply filed on 8/23/2021 is acknowledged.

Claim Rejections - 35 USC § 103
Claims 1 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2813574 to Hawkins (“Hawkins”).
-From Claim 1: Hawkins discloses a system for providing interchangeable furniture, comprising:
a furniture base;
a furniture box; and
reversible interlocking connection means 16/17 for connecting a first one of said furniture base with a first one of said furniture box;
wherein the interlocking connection means connects without tools; and 
further wherein the furniture base can be removed and replaced with another base in connection with the furniture box.
However, Hawkins does not disclose the system being used to connect one of a plurality of boxes to one of a plurality of bases.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to use the mechanism of Hawkins to connect multiple corresponding pairs of the base 10 to the box 12, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art.  St, Regis Paper Co. v. Bemis Co., 193 USPQ 8.  In other words, the claimed invention merely duplicates various components of the Hawkins system, and such duplication would be beneficial to a user who needs more than one rocking chair.
-From Claim 14: Hawkins discloses wherein the furniture base comprises a rocker base. (Abstract)

Allowable Subject Matter
Claims 2-13 and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure, as the cited references include structure similar to that of the presently claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL J WILEY whose telephone number is (571)270-7324. The examiner can normally be reached Mon-Fri, 9am-5pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Anderson can be reached on 5712705281. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 





/DANIEL J WILEY/Primary Examiner, Art Unit 3678                                                                                                                                                                                                        12/1/2021